[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-10004                   MARCH 27, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                     D. C. Docket No. 99-00208-CR-PAS

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                     versus

ANDRE DUPREE COGDELL,

                                                    Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (March 27, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     On May 23, 2000, the district court sentenced appellant to prison terms
totaling 420 months for conspiring to traffick cocaine and related offenses. In

addition to sentencing appellant to prison, the court, as part of its final judgment,

forfeited to the Government appellant’s interest in $59,000 the Government had

seized. Appellant appealed his convictions and sentences, and we affirmed.

United States v. Cogdell, No. 00-13320 (December 27, 2001) (not published).

      On October 15, 2004, appellant filed a motion for return of property, i.e., the

$59,000 forfeited to the Government. The court denied his motion. He now

appeals this ruling.

      We affirm. Appellant’s sole means of recourse for obtaining this forfeited

property was in his direct appeal of his convictions and sentences, not a motion for

the return of property.

      AFFIRMED.




                                           2